Dissenting opinion of

Johnson, Chancellor.
Whatever *125may have been the circumstances attending the delivery of the slaves, Nancy and Fanny, by the defendant, Jesse Palmer, on the marriage of his daughter with James White, or whatever the object, whether as an absolute gift, or on conditions thereafter to be put in the form of the deed, I am clearly of opinion that if. White accepted of the deed of 30th April, 1822, by which the property in the slaves was limited to Mrs. White for life, and after her death to her issue, he was bound by it, and necessarily all claiming under him. The fact of the deed having been executed and recorded immediately after, and the absence of any proof that White complained of, or expressed any dissatisfaction concerning it, might, I incline to think, have been received as evidence of his knowledge of and assent to it, especially as the parol gift is only sustained by the fact of delivery and the recollections of the witness Lerre-bour, of a loose conversation after the lapse of eighteen years.
Hunt and Dozier, for the motion,
Mr. , contra.